        Case 2:17-cv-01731-TSZ Document 189 Filed 02/03/20 Page 1 of 1




      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE

    STRIKE 3 HOLDINGS, LLC,                      JUDGMENT IN A CIVIL CASE

                       Plaintiff,                CASE NO. C17-1731 TSZ

         v.

    JOHN DOE (73.225.38.130),

                       Defendant.

      Jury Verdict. This action came before the court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came on for consideration before the court. The
      issues have been considered and a decision has been rendered.

      THE COURT HAS ORDERED THAT

      By Order dated January 31, 2020, docket no. 188, defendant John Doe’s motion
      for summary judgment, docket no. 174, was GRANTED. Judgment is ENTERED
      in favor of defendant John Doe and against plaintiff Strike 3 Holdings, LLC on
      defendant’s first counterclaim, brought under 28 U.S.C. § 2201, as follows.
      Defendant is DECLARED as a matter of law not to have engaged in copyright
      infringement with respect to any of plaintiff’s motion pictures listed on Exhibit A
      to the Complaint and/or Amended Complaint. Defendant is AWARDED, as the
      prevailing party in an action brought under the Copyright Act, see 17 U.S.C.
      § 505, reasonable attorney’s fees in the amount of $40,501.63, and costs in the
      amount of $7,275.63. Interest shall accrue at the annual rate set forth in 28 U.S.C.
      § 1961 from the date of judgment until paid in full. All other claims and/or
      counterclaims in this matter have been dismissed. See Order (docket no. 167);
      Minute Order (docket no. 58); Notice of Voluntary Dismissal (docket no. 53).

      Dated this 3rd day of February, 2020.

                                                William M. McCool
                                                Clerk

                                                s/Karen Dews
                                                Deputy Clerk
